Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on FormS-8 of our reports dated March 26, 2015 relating to the consolidated financial statements of Pan American Silver Corp. and the effectiveness of Pan American Silver Corp.’s internal control over financial reporting appearing in the Annual Report on Form40-F of Pan American Silver Corp. for the year ended December31, 2014. /s/ Deloitte LLP Chartered Professional Accountants August 6, 2015 Vancouver, Canada
